Citation Nr: 0123978	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  95-04 934	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for actinic keratosis, 
claimed as due to exposure to radiation.

2.  Entitlement to service connection for blood dyscrasia, 
claimed as due to exposure to radiation.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The appellant had active military service from December 1943 
to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 RO decision, which denied the 
appellant's claims of entitlement to service connection for 
actinic keratosis and blood dyscrasia, both claimed as due to 
exposure to radiation.  The appellant perfected a timely 
appeal with respect to the RO's December 1993 rating 
decision.

On August 18, 1999, the Board entered a decision denying, as 
not well grounded, the appellant's claims of entitlement to 
service connection for actinic keratosis and blood dyscrasia, 
both claimed as due to exposure to radiation.  The appellant, 
in turn, appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims ("the Court").  By an 
Order, dated January 2001 Order, the Court vacated the August 
1999 Board decision, and remanded the matter to the Board for 
compliance with directives specified in the Court order.


REMAND

In its January 2001 order, the Court noted that there has in 
been a significant change in the law during the pendency of 
this appeal with the enactment of the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The new law applies 
to claims filed on or after the date of law's enactment, as 
well as to claims filed before the date of law's enactment, 
and not yet finally adjudicated as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the new law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim; 
they include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim; and they define the obligation of VA 
with respect to its duty to assist the claimant in obtaining 
evidence.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended); 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§§  3.102, 3.159(b)-(c)).

In the present case, the appellant and his legal 
representative contend that service connection is warranted 
for actinic keratosis and blood dyscrasia.  In support of 
these claims, the veteran maintains that his current actinic 
keratosis and blood dyscrasia are related to his period of 
military service, and even more specifically, he alleges that 
they may be due to radiation exposure in service.

Under the laws administered by VA, service connection for 
conditions claimed as due to exposure to ionizing radiation 
in service may be accomplished in three different ways.  
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. 
(Fed. Cir. 1977), cert. denied, 118 S. Ct. 1171 (1998).

Under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), service incurrence may be presumed for certain 
listed diseases in a "radiation-exposed veteran."  A 
radiation exposed veteran is a veteran who participated in a 
radiation-risk activity while on active duty.  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  Radiation risk 
activity means either on site participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, between August 6, 
1945 and July 1, 1946; or internment as a prisoner of war in 
Japan during World War II which resulted in an opportunity 
for exposure to ionizing radiation comparable to that of 
veterans who occupied Hiroshima or Nagasaki, Japan, as 
described above.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§§ 3.309(d)(3)(ii).

In order to establish a claim under 38 C.F.R. § 3.311(b), the 
veteran must first have been exposed to ionizing radiation 
while in service.  Second, he must have subsequently 
developed one of the radiogenic diseases listed in 38 C.F.R. 
§ 3.311(b)(2).  Finally, the disease must have become 
manifest during the requisite latency period.  38 C.F.R. 
§ 3.311(b)(5).

Currently, the medical evidence of record indicates that the 
veteran's claimed conditions (i.e., actinic keratosis and 
blood dyscrasia) for which he is seeking service connection, 
are not one of listed conditions under 38 U.S.C.A. 
§ 1112(c)(2) and 38 C.F.R. §§ 3.309(d)(2), or one of the 
enumerated radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  
As such, the presumption of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d)(2) is not for application in this case.  
However, since the appellant's claims are based on diseases 
other than those listed in 38 C.F.R. § 3.311(b)(2) or (b)(3), 
VA is authorized to nevertheless consider the claims under 
the regulatory provisions of section 3.311, if the appellant 
cites or submits competent scientific or medical evidence 
that his claimed conditions (i.e., actinic keratosis and 
blood dyscrasia) are radiogenic diseases.  38 C.F.R. 
§ 3.311(b)(4).

Additionally, even if the appellant does not establish 
eligibility for presumptive consideration under the statutory 
or regulatory schemes for radiation exposure, the veteran may 
still establish service connection for his claimed 
conditions, by way of proof of actual direct causation, which 
requires the appellant put forth evidence tracing causation 
to either a condition or event during service.  See Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Because of the evidentiary requirement set forth in 38 C.F.R. 
§ 3.311(b)(4), as well and the holding in Combee, and because 
of the change in the law brought about by the VCAA, a remand 
of this appeal is warranted to permit the appellant an 
opportunity to either cite or submit the requisite evidence 
that may establish that his current actinic keratosis and 
blood dyscrasia are radiogenic diseases; and in order to 
better determine first, whether the veteran was exposed to 
ionizing radiation in service, and secondly, to provide the 
appellant an opportunity to submit evidence showing that his 
current actinic keratosis and blood dyscrasia are in fact 
directly related to any exposure to radiation he may have had 
in service.  In this context, the record on appeal does not 
currently contain sufficient information or evidence for the 
VA to make such a determinations on the appellant's claims 
for service connection in this case.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the appellant to 
provide a list of the dates and locations 
of all VA and non-VA treatment for 
actinic keratosis and blood dyscrasia, 
since his discharge from military 
service.  The RO should take appropriate 
steps to obtain copies of all of the 
appellant's records of treatment or 
hospitalization from any VA facilities so 
identified, as well as any additional 
records of treatment from any other 
sources identified by the appellant, 
which are not already in the claims file, 
and associate them with the record.  If 
any such records are unavailable, the 
reasons for the unavailability should be 
documented in accordance with the proper 
procedures under the Veterans Claims 
Assistance Act and its implementing 
regulations.

2.  The RO should contact the appellant 
and request that he provide specific 
information concerning his alleged 
exposure to radiation in service, 
including the dates of his tour in Iwo 
Jima, Hiroshima, and/or Nagasaki, 
approximates dates and locations, as well 
as the circumstances, of the claimed 
exposure, and the unit(s) in which he 
served.  The RO should ask the appellant 
to provide specific information, 
including dates, places, unit 
assignments, etc.  

3.  The RO should undertake efforts to 
obtain the appellant's service personnel 
records, including his unit assignments, 
and associate them with the claims 
folder.

4.  With the additional information 
obtained and the evidence currently of 
record, the RO should review the file and 
prepare a summary of the dates and 
locations of the appellant's tour of duty 
in Iwo Jima, Hiroshima, and/or Nagasaki, 
as well as the reported areas of duty 
during that time.  This summary, together 
with a copy of the veteran's DD Form 214 
and all related documents, should be sent 
to the appropriate Government agency, 
including the Defense Special Weapons 
Agency (formerly the Defense Nuclear 
Agency).  Such agency should be requested 
to provide any additional information 
that might corroborate the appellant's 
purported exposure to radiation.

5.  If the information from the 
appropriate agency confirms that the 
appellant was exposed to radiation during 
his period of service, the RO should 
inform the appellant of the documented 
exposure.  The RO should also inform the 
appellant that he may submit medical 
proof that his actinic keratosis and 
blood dyscrasia were caused by the 
appellant's radiation exposure.  The RO 
should also inform the appellant that he 
may either cite to or submit medical or 
scientific evidence showing that his 
actinic keratosis and blood dyscrasia are 
radiogenic diseases.

6.  If the information from the 
appropriate agency confirms that the 
appellant was exposed to radiation during 
service, the RO should then schedule the 
appellant for a VA examination or 
examinations, as deemed appropriate, to 
determine whether the appellant has 
actinic keratosis and/or blood dyscrasia 
as a result of exposure to ionizing 
radiation.  The claims folder must be 
made available to the examiner for review 
in conjunction with the study of this 
case.  A complete rationale for any 
opinion expressed should be included in 
the medical report, to include the 
evidence in the record upon which the 
examiner bases the opinion.

7.  The RO and the appellant are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

8.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 and its implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
and at 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. § 3.159) 
are fully complied with and satisfied.

9.  Following the completion of the 
foregoing, the RO should then 
readjudicate the appellant's claims for 
entitlement to service connection for 
actinic keratosis and blood dyscrasia, 
also claimed as due to exposure to 
radiation.

If the benefits sought on appeal remain denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




